_____________

                                        No. 96-1086WM
                                        _____________


Eric Clemmons,                               *
                                             *
                Appellant,                   *
                                             *   On Appeal from the United
     v.                                      *   States District Court for
                                             *   the Western District of
                                             *   Missouri.
Paul Delo, *
                                             *
                Appellee.                    *

                                        ___________

                        Submitted:       June 13, 1996

                               Filed:   November 22, 1996
                                        ___________

Before RICHARD S. ARNOLD, Chief Judge, FLOYD R. GIBSON, Circuit Judge, and
      KORNMANN,* District Judge.
                                ___________

RICHARD S. ARNOLD, Chief Judge.


     Eric Clemmons, the petitioner, has been sentenced to death for
killing a fellow inmate at the Missouri State Penitentiary.            Exculpatory
evidence was apparently withheld from Clemmons by the State prior to his
trial.       In addition, evidence that was important to the State's case came
in by deposition, raising serious issues under the Confrontation Clause.
The District Court1 held, however, that both these claims were procedurally
barred.       After thorough




     *The Hon. Charles B. Kornmann, United States District Judge
for the District of South Dakota, sitting by designation.
         1
      The Hon. Howard F. Sachs, United States District Judge for
the Western District of Missouri.
consideration, we affirm, though not altogether for the same reasons.2


                                      I.


     The District Court and the Missouri Supreme Court have rendered
careful and detailed opinions reciting the facts in this case.       Clemmons
v. Delo, No. 90-0943-CV-W-6, slip op. (W.D. Mo. July 7, 1995); State v.
Clemmons, 753 S.W.2d 901 (Mo.) (en banc), cert. denied, 488 U.S. 948
(1988).   We will summarize them here only to the extent necessary for our
review.


     On August 7, 1985, Clemmons was an inmate at the Missouri State
Penitentiary.    Shortly before 9:00 that evening, Corrections Officer Thomas
Steigerwald, while walking towards a group of inmates standing near Housing
Unit 3, observed one of the inmates grab another, strike him in the chest,
and then hit him with a roundhouse punch in the side.     Henry Johnson, the
inmate who had been struck, ran past Steigerwald to the entrance to the
main corridor.   As he did so, Steigerwald noticed blood on Johnson's shirt.
It was then that Steigerwald realized that a stabbing had occurred.


     Steigerwald called for backup on his radio and began to pursue the
inmate whom he had seen striking Johnson.     That inmate, who was




     2
      Petitioner also argues that certain claims made in his habeas
petition were admitted by the State when (according to him) it
failed to deny them in a timely fashion, and that his trial counsel
was ineffective in failing to object to certain allegedly improper
actions of the prosecutor, in failing to ask on voir dire whether
potential jurors would automatically vote for the death penalty, in
failing to conduct voir dire on the presumption of innocence, in
failing to present certain mitigating evidence, including character
witnesses, accomplishments of the defendant, and psychological
testimony, and in failing to make an offer of proof of the
testimony of one Robert E. Lee. We have considered these arguments
and reject them, substantially for the reasons given in the
District Court's opinion.

                                     -2-
wearing a gray sweatshirt, and another inmate, who was wearing a gray towel
around his head, began to move towards the prison chapel.                  Eventually,
these inmates separated, and Steigerwald decided to pursue the one in the
gray sweatshirt.    He testified that he saw the faces of both inmates, as
well as a knife in the hand of the inmate in the gray sweatshirt.


     Steigerwald eventually caught up with the inmate in the sweatshirt,
who was Clemmons.   By that time the sweatshirt had been turned inside out
so that it appeared to be white.         There was human blood on the gray part
of the sweatshirt, though it could not be typed.            No knife was ever found.


     The inmate in the gray towel was also caught.                  When his cell was
searched, a hat and a school book belonging to Clemmons were found.                   The
book was splattered with blood.         The inmate had been seen entering the
housing unit carrying the hat and the book shortly after the stabbing.                The
blood splatters on the hat were human blood of either type B or type AB.
Johnson, the victim, had type B blood.


     Johnson later died.        An autopsy revealed that he had been stabbed
three times.      The fatal blow was to the left side of his chest and
penetrated his heart.    He also sustained a stab wound to his left side and
another   under   his   right   arm.    A    scratch   on    his    shoulder   was   also
discovered, but it is uncertain whether the scratch was inflicted at the
same time as the three stab wounds.         Prior to his death, Johnson exclaimed,
"they have stuck me in my heart."


     Clemmons was charged with murdering Johnson.                  At his trial, there
were two pieces of particularly damaging evidence against him.                 The first
was Steigerwald's testimony identifying him as the person who struck
Johnson and as having a knife.         The second was testimony from Captain A.
M. Gross that Clemmons had stated in




                                         -3-
Gross's presence, "I guess they got me."       Clemmons's defense was that
another inmate, Fred Bagby, had killed Johnson, and several inmates
testified more or less to that effect.        According to Clemmons, what
Steigerwald saw was Johnson running into Clemmons after Bagby had already
stabbed Johnson.   Bagby had died by the time of trial, and the State argued
that the testimony of Clemmons's witnesses should be discounted because it
was easy for them to try to help Clemmons by blaming someone (Bagby) who
could not defend himself.


     Clemmons was found guilty.   In the penalty phase, several aggravating
circumstances were alleged.    Most notably, Clemmons was a prisoner under
sentence of life imprisonment without possibility of parole for 50 years
for another murder when Johnson was killed.    The jury sentenced Clemmons
to death.


                                    II.


     Clemmons alleges that exculpatory evidence was withheld from him
prior to his trial in violation of Brady v. Maryland, 373 U.S. 83 (1963).
Following Clemmons's direct appeal, he discovered an important piece of
evidence.    On the very day that Johnson was killed, a Department of
Corrections inter-office communication was written by Captain A. M. Gross,
the same Captain Gross who testified against Clemmons, stating that another
inmate had accused Fred Bagby of killing Johnson.         The inter-office
communication reads as follows:


            On the above date at approximately 9:30 P.M. I was
            searching the upper yard for evidence in the
            stabbing that had taken place about 8:55 P.M. on
            inmate Johnson, Henry . . . when I met and
            interviewed inmate Clark, Dwight . . .. Clark said
            that he had witnessed the assault on Johnson, and
            that he had seen two (2) men stabbing Johnson. He
            described both assailants as being black, and he
            thought one was inmate Fred Bagby but only




                                    -4-
              knew the second inmate by sight. When questioned
              in detail Clark did not make sense and further
              investigation reflects that Clark's statement is
              untrue.


This evidence was not provided to Clemmons's attorney, despite a discovery
request for "[a]ny material or information . . . which tends to negate the
guilt of the defendant."3


     Clemmons raised the failure to disclose this memo in his initial
postconviction motion under Rule 29.15 of the Missouri Rules of Criminal
Procedure.    The memo itself was introduced in evidence at the 29.15 hearing
without objection from the State.     Clemmons did not, however, call Clark
as a witness, even though he had subpoenaed Clark, and Clark was available
to testify.    In fact, Clemmons himself specifically chose not to call Clark
as a witness.


     The 29.15 court denied Clemmons's motion, but did not discuss the
Brady issue.    Clemmons then appealed to the Missouri Supreme Court.    See
Clemmons v. State, 785 S.W.2d 524 (Mo.) (en banc), cert. denied, 498 U.S.
882 (1990) (affirming denial of postconviction relief).      There, however,
his lawyer, contrary to repeated instructions from Clemmons, failed to
raise the issue of the undisclosed evidence.      Clemmons, in an effort to
save the issue, attempted to file a pro se supplemental brief with the
Missouri Supreme Court, but his motion for leave to file the brief was
denied.


     Clemmons once again raised the Brady issue in his petition for




          3
        The State contends that the memorandum was in Johnson's
inmate file, which was reviewed by trial counsel for Clemmons. We
agree with the District Court that "[t]here is little need to
resolve the [issue]." Slip op. 13. "[I]f the memorandum was in
the victim's file, but was not examined or was discounted by [trial
counsel]," ibid., a claim of ineffective assistance of counsel
would arise that would be just as strong or just as weak, as the
case may be, as the Brady claim Clemmons now presses.

                                     -5-
a writ of habeas corpus before the District Court.        That Court held that
the claim was procedurally barred.


                                      A.


      As we have seen, the Brady claim was raised in the trial court on
Clemmons's petition for postconviction relief under Rule 29.15.     The Gross
memorandum was introduced into evidence by petitioner, without objection
from the State.   Moreover, there was not then, nor is there now, any claim
by the State that the memorandum was       a fabrication or was for any reason
not authentic.    It is true that petitioner did not call Clark as a witness
at the postconviction hearing, though Clark had been transported from the
prison in order to testify and was readily available for that purpose.     We
cannot agree, however, that the failure to call Clark operated as a waiver
of the Brady claim itself, though, if the merits of the claim are to be
reached, our consideration will have to be limited to the memorandum, and
cannot include the testimony given by Clark at the federal habeas hearing.
See Keeney v. Tamayo-Reyes, 504 U.S. 1, 8-10 (1992) (holding that factual
development of a claim must take place in the state courts).4


      Petitioner's difficulty stems from the fact that the Brady issue was
not   raised in the appeal from the denial of postconviction relief.
Omission of this issue was a serious mistake by Clemmons's appointed
counsel, perhaps the sort of mistake that, if committed at trial or on
direct appeal, would




      4
      We do not know why petitioner decided not to call Clark. We
do know that this decision was made by petitioner himself, not by
post-conviction counsel. There may be a reasonable inference here
that petitioner had spoken with Clark privately and had determined
that Clark's testimony would not help him. Clark testified later,
at the evidentiary hearing in the federal habeas court, and his
testimony was quite favorable to petitioner, but this does not
necessarily mean that Clark would have testified to the same effect
at the time of the State post-conviction hearing.

                                     -6-
amount to ineffective assistance in violation of the Sixth and Fourteenth
Amendments, but error of this kind on the part of postconviction counsel
cannot be "cause" to excuse a procedural default.    See Coleman v. Thompson,
501 U.S. 722, 753 (1991); Nolan v. Armontrout, 973 F.2d 615 (8th Cir.
1992).


     What we have here, however, goes beyond a mere omission on the part
of counsel.   After counsel had been appointed to represent Clemmons on his
29.15 appeal (counsel different from the lawyer who had represented him in
the postconviction trial court) Clemmons wrote the new lawyer to request
that he be kept informed.   He specifically stated that he wanted all of his
issues preserved.    Appointed counsel, however, filed a brief in the 29.15
appeal without giving Clemmons an opportunity to review it and without
including in the brief all of the issues previously raised in the trial
court.   Petitioner then wrote counsel and instructed him to file a
supplemental brief raising the additional issues.      Clemmons specifically
drew the attention of counsel to the danger that issues not raised would
later be held not to have been properly presented.    "I want you to lay the
ground work so if the Missouri Supreme Court refuse [sic] to hear [the
unbriefed issues] the record will clearly show we tried to present them."
Letter of December 26, 1989, App. 270.      Counsel refused, stating that he
had "made every argument on your behalf that I felt could be supported by
law and evidence."    Letter of December 29, 1989, App. 271.


     Clemmons then made a motion in the Missouri Supreme Court for leave
to file a supplemental brief pro se.       This motion recites that appointed
counsel had filed a brief raising only six points, that Clemmons had
requested in writing that every other ground preserved by the record also
be raised, and that counsel had refused this request.     The motion further
states that no fewer than 130 additional points should have been raised.
It asks the Court to accept a number of documents "as a supplemental brief
in this cause," including the original and first amended 29.15 motions,




                                     -7-
both of which documents, presumably, were in the record before the Missouri
Supreme Court.    The Court denied the pro se motion without comment.            The
documents referred to in the motion included the Brady issue now under
discussion.


      As noted above, we agree with the State that mistakes made by counsel
in   postconviction   proceedings    do    not   constitute   "cause"   for   habeas
purposes.   The initial question, though, is not whether there was cause to
excuse a procedural default, but whether there was a default in the first
place.    In other words, did Clemmons fairly present his Brady claim in the
state courts?    In the perhaps unique circumstances of this case, we think
the answer is yes.


      It is perfectly true that counsel does not have to present every
issue appearing in the record.      In fact it could be bad lawyering to do so,
especially when there are so many potential issues.           As counsel remarked
in his letter to Clemmons, "[y]ou can't expect every single allegation to
hold up in court, and it's not the number of allegations that matters
anyway.   One good issue is better than a thousand others."        App. 271.     The
client, however, is and always remains the master of his cause.                Here,
Clemmons did the only thing he could do:          he tried to bring the issue to
the attention of the Missouri Supreme Court himself.          We do not criticize
that Court for refusing leave to file the supplemental brief.           Such matters
are within the Court's discretion.        Our own practice is usually to refuse
leave to file supplemental briefs in cases in which counsel has appeared.5



      5
      In the present case, we have before us three pro se filings.
First, a pro se supplemental brief was received on May 13, 1996.
The motion for leave to file this brief is granted. Second, we
received on June 10, 1996, an additional document styled "Oral
Argument Written Statement." We have considered this document.
Third, on September 3, 1996, Clemmons filed a pro se motion to
supplement the record.     This motion is granted, and we have
considered the materials attached to it.      This Court's normal
practice is to refuse pro se filings from clients who are
represented by counsel. We have departed from our normal practice
in this case for two reasons: Clemmons's history of difficulty
with previously appointed counsel, and the fact that this is a
death-penalty case.

                                          -8-
The fact remains that




                        -9-
Clemmons called the attention of the Supreme Court of Missouri to his Brady
claim, among many others.      We do not know what else he could have done, as
a practical matter, to present the claim to that Court for decision on the
merits.6       We therefore hold that the claim was fairly presented, and that
the merits are now open for decision on federal habeas corpus.


                                        B.


      The question to be answered is this:         If the Gross memorandum, but
not Clark's live testimony, had been before the state trial court, how
would the case have been different?          In order to succeed, Clemmons must
show a reasonable probability that the outcome would have been different.
"A `reasonable probability' is a probability sufficient to undermine
confidence in the outcome."        United States v. Bagley, 473 U.S. 667, 682
(1985) (opinion of Blackmun, J.) (adopted by the Court in Kyles v. Whitley,
115 S. Ct. 1555, 1566 (1995)).


      Petitioner does not have to show that he would more likely




           6
        At the evidentiary hearing on this habeas petition, the
District Court suggested that Clemmons could have fired his lawyer
and then filed his pro se brief. No doubt a client can always
discharge his lawyer, but the suggestion does not seem practical in
the present circumstances. When Clemmons learned, after the fact,
that his lawyer had violated his instructions by filing a brief
omitting issues the client wanted raised, oral argument was only
about a month away. Clemmons could have asked for appointment of
new counsel to make the argument and file a supplemental brief, but
he had no way of knowing whether such a motion would be granted.
(Nor do we.)     If he thought about this alternative, he could
reasonably have concluded that it would not be in his best interest
to risk having no lawyer at all to argue his case.       We do not
normally order the release of inmates from jail to argue their
appeals pro se, and we assume the practice of the Supreme Court of
Missouri is similar.

                                       -10-
than not have been acquitted if the withheld evidence had been before the
jury.      "[A] showing of materiality does not require demonstration by a
preponderance that disclosure of the suppressed evidence would have
resulted ultimately in the defendant's acquittal . . .."   Kyles v. Whitley,
supra, 115 S. Ct. at 1566.    The question is rather whether the defendant,
in the absence of the evidence in question, "received a fair trial,
understood as a trial resulting in a verdict worthy of confidence."    Ibid.
Further, petitioner does not have to show that "after discounting the
inculpatory evidence in light of the undisclosed evidence, there would not
have been enough left to convict."     Ibid.


        We have read the entire transcript of the guilt phase of the trial
as it actually occurred in 1987.    What would the evidence have looked like
if the defense had been given, and had used, the later-discovered Gross
memorandum dated August 7, 1985?     The main support for the State's case,
the eyewitness testimony of Officer Steigerwald, would be unchanged.
Steigerwald's testimony was clear, consistent with the physical evidence
about the location of blood, and unshaken on cross-examination.       It was
almost dark when the incident began, and Steigerwald was a considerable
distance away, but he was within 10 or 12 feet of Clemmons (the inmate in
the gray sweatshirt whom he had seen strike Johnson) when he saw the knife
in his hand.       There is absolutely no reason to suspect that Officer
Steigerwald fabricated any part of his testimony, and no one suggests that
he did so.     It is always possible, of course, that he was mistaken, but,
to the extent that the written page conveys an impression, we find his
testimony convincing.


        The other major witness for the State was Captain A. M. Gross, who
testified about the admission Clemmons is supposed to have made the next
morning.    Clemmons now denies that he made any such statement, but not much
in   the   way of a concrete reason for disbelieving Captain Gross is
suggested.     Presumably the Clark memorandum would have been used by the
defense during the cross




                                     -11-
examination of this witness.      Also presumably, the witness would have
admitted, after seeing the memorandum, that Clark had identified Bagby as
the culprit immediately after the incident, at a time when Bagby was still
alive.   The memorandum, however, does not cut all one way.    It ends with
the following sentence:     "When questioned in detail Clark did not make
sense and further investigation reflects that Clark's statement is untrue."
If the matter had been pursued on cross-examination, Gross would probably
have given his reasons for making this statement.   In the alternative, the
State could have brought out his reasons on re-direct.     In either event,
we think it likely that the impact of the first portion of the memorandum
would have been somewhat diminished.


     The fact that Clark had accused Bagby before Bagby's death would, to
be sure, have been useful to the defense in connection with the State's
attack on the credibility of defense witnesses.      Three inmates, Justice
Mays, Seymour G. Abdullah, and Keith Brown, testified for the defense.   On
direct examination, Mays testified unequivocally that the victim, Johnson,
hit Bagby in the face, and that Bagby then pulled a knife and stabbed
Johnson three times.      Johnson then ran and bumped into Clemmons, the
defendant.    On cross-examination, however, Mays's testimony was seriously
undermined.     When he realized that he had placed the location of the
alleged collision between Johnson and Clemmons at a place nowhere near the
trail of blood found on the ground, he changed his testimony about the
location.    This change was highlighted during the State's closing argument
to the jury.


     Seymour Abdullah also identified Bagby as the perpetrator, and it was
during cross-examination of this witness that the State referred to Bagby
as "conveniently dead."   Tr. 448.   According to Abdullah's version of the
facts, however, it was Bagby, not Johnson, who had a collision with
Clemmons, and Abdullah admitted that he saw no blood at the location of
this collision.    (The




                                     -12-
importance of the collision, according to the theory of the defense, is
that it provides an explanation for the blood on Clemmons's sweatshirt.)


       The final witness was Keith Brown, the inmate who, according to
Officer Steigerwald, ran away from the scene with Clemmons and ended up
with Clemmons's hat and book in his cell.      Brown testified that there was
a scuffle, and that Johnson began running, with Bagby right behind chasing
him.   Brown was less certain about the collision.     He thought that Johnson
appeared to have bumped into Clemmons, or another inmate named Lewis, or
someone else.    He then left the scene but returned to pick up some papers
of his own.   It was then, he said, that he happened to see a hat and some
papers lying on the ground, which he picked up and took to his cell.             On
cross-examination,    he   gave   confused   and   evasive   answers    about   his
activities in the vicinity of the chapel.     His version of the facts did not
appear to be consistent with the location of the chapel door.


       In his closing argument, counsel for the State stressed Officer
Steigerwald's unequivocal identification of the defendant.             He observed
that   the   location of the trail of blood was inconsistent with the
defendant's statement to Officer Brooks as to where he was standing when
the victim, Johnson, brushed or bumped against him.          Steigerwald had no
reason to lie, counsel stressed, and there was no blood where the defense
witnesses had placed the altercation.         Counsel also referred to "the
conveniently deceased Mr. Bagby," Tr. 500, but added that both Mays and
Abdullah appeared to be uncertain as to whether Bagby or the victim
collided with Clemmons.    Towards the end of his argument, another reference
was made to the fact that the defense witnesses were blaming the crime on
a dead man.     Tr. 504.


       We take it that if the Clark memorandum had been used in cross-
examining Captain Gross, as indicated above, the State would




                                      -13-
have omitted the argument about Bagby's being dead at the time of trial -
though it still might have been logical to point out that the three live
witnesses actually called, Mays, Abdullah, and Brown, had waited until
Bagby's death to accuse him.            However that may be, most of the State's
case, including notably Officer Steigerwald's eyewitness account and
Clemmons's arguable admission, would have been untouched.             We are acutely
mindful   that    "[o]ur    duty   to    search   for    constitutional   error     with
painstaking care is never more exacting than it is in a capital case."
Burger v. Kemp, 483 U.S. 776, 785 (1987).               We take this responsibility
extremely seriously, as the District Court did.               Having considered the
matter with the care that it deserves, we are simply unable to say that our
confidence   in   the   verdict    is    sufficiently     reduced.    The   standard,
unfortunately     but   perhaps     necessarily,        contains   some   element     of
subjectivity.     We suppose that any piece of evidence favorable to the
defense - and the Clark memorandum certainly falls in this category - must
have some tendency to undermine one's confidence level, so to speak.                  It
is dangerous and perhaps misleading to try to express these matters in
quantitative terms.        The judgment we have to make is a qualitative one.
The closest we can come to expressing it clearly is this:            as the case was
actually tried, it seems to us that the defense had only a rather small
chance of prevailing.      We do not think that the Clark memorandum would have
increased this chance more than marginally.             We still have confidence in
the verdict of guilty, and it is, accordingly our bounden duty to reject
Clemmons's Brady claim.


                                          III.


     We turn now to the other major contention made by Clemmons on this
appeal - that his rights under the Confrontation Clause were violated by
the use against him of the deposition of Captain A. M. Gross.               Clemmons's
lawyer did not inform him of the deposition in advance, he was not present
when it was taken, and he did not thereafter consent to its being used
against him at trial.       (The




                                          -14-
lawyer decided to take the deposition as a courtesy to Gross, whose wife
had died immediately before the trial.)       We agree with the District Court
that this contention, if open for decision on the merits in this federal
habeas proceeding, would be a substantial one.           See Don v. Nix, 886 F.2d
203, 206 (8th Cir. 1989) (holding that "the right to be physically present
when the accusations that the jury will hear are made" extends to pretrial
depositions intended to be used at trial).


     The    District   Court   held,    however,    that    the   contention   was
procedurally barred by petitioner's failure to raise it in the proper
fashion in the state courts.     Before addressing this issue directly, we
briefly describe and put to one side two subsidiary contentions made by the
parties.    First, the State argues that petitioner never actually made a
Confrontation Clause claim in the District Court.          The claim, rather, was
that petitioner's trial counsel had been ineffective for allowing the State
to use a deposition taken when petitioner was not personally present.           We
assume   for present purposes that the District Court was correct in
believing that petitioner had made a Confrontation Clause claim as such,
and not just an ineffective-assistance claim based on counsel's failure to
preserve his client's right of confrontation.


     Second,      petitioner   argues    that      the    State   never   pleaded
"nonexhaustion" in the District Court with respect to his Confrontation
Clause claim.     Any objection to consideration of the claim on its merits
was, therefore, waived, the argument runs, and it was error for the
District Court not to reach the merits.         We reject this argument.        We
believe it rests on confusion between the doctrines of exhaustion and
procedural bar.    It is true that the State did not plead nonexhaustion as
a defense, but exhaustion refers to the present availability of state
remedies.   If no state remedies are presently available for adjudication
of a federal claim, exhaustion of remedies has occurred, and this is true
whether the absence of state remedies is due to the state courts'




                                       -15-
having already considered the claim, or to a petitioner's failure to raise
the claim at some earlier, proper time.           In other words, a claim that is
procedurally barred is, by definition, an exhausted claim.             The District
Court's opinion does state that the claim "has not been exhausted before
the Missouri courts, and has, therefore, been waived as procedural error
under state law," slip op. 7, but we read this statement as simply an
informal way of saying that the claim was never properly raised in the
state courts and is therefore now procedurally barred.            As the remainder
of the District Court's opinion shows, that Court did not intend to say
that the Confrontation Clause claim had been exhausted in the state courts,
in the sense of having been raised and decided there.          Quite the contrary:
the District Court explained at length its reasons for holding that the
claim    had not been properly raised in the state courts, and that,
therefore, it was procedurally barred.          We now turn to this issue.


        In his brief to this Court, petitioner argues that the claim was
properly raised on direct appeal.             The motion for new trial filed by
counsel does refer to the right of confrontation, and petitioner's own pro
se motion for new trial directly claims that "[t]he court denied defendant
the right to confront his accuser, when the court allowed the State to read
to the jury and into evidence the deposition of Mr. Gross."               Brief for
Appellant 35.     However, appellate counsel on the direct appeal, not the
same as trial counsel, did not raise the Confrontation Clause issue in her
brief.    Petitioner argues that the issue was preserved when he filed a
motion    to   recall   the   mandate   and   claimed   ineffective   assistance    of
appellate counsel.      As we understand Missouri practice, a motion to recall
the mandate, at least on direct appeal, is a proper way (perhaps the only
proper way) to claim ineffective assistance of appellate counsel.                  The
trouble with this point for present purposes is that petitioner's motion,
which we have examined, though it does charge appellate counsel with
ineffective assistance in several respects, says nothing about the




                                         -16-
Confrontation Clause.         Nor does the motion refer to or incorporate any
documents that would have alerted the Supreme Court of Missouri to the
Confrontation Clause argument.          The pages of the appendix which petitioner
cites in this connection, 284-85, are entirely devoid of any reference to
this issue.     We do not think that a general allegation of ineffective
assistance of appellate counsel, without elaboration, is sufficient to
raise any particular instance of the allegedly ineffective assistance.
Still less is a motion specifying certain grounds of ineffective assistance
adequate to alert a court to any particular other ground.                 Petitioner's
motion does claim that appellate counsel was ineffective in failing to
brief    as   plain   error    "[t]he    other    allegations   of    trial   counsel's
ineffectiveness," App. 285, but nothing is said to particularize these
grounds, nor, again, is any reference made to the Confrontation Clause or,
indeed, to Captain Gross's deposition in any connection.


        Petitioner has now filed a second motion to recall the mandate, and
this motion does clearly refer to the Confrontation Clause issue.                   The
Supreme Court of Missouri denied the motion on October 20, 1995, while this
habeas case was pending before the District Court.                   The Supreme Court
denied this motion without comment.         We have no reason to believe that the
denial was on other than procedural grounds.          No authority has been cited,
nor are we aware of any, that would support the filing of second or
successive motions to recall the mandate.          If such filings were permitted,
there would be no particular incentive to include in one's first motion to
recall the mandate all grounds of ineffective assistance of appellate
counsel then known or available.          The Missouri Supreme Court's order does
not state that it is based on procedural grounds, but we believe we are
safe in concluding that it was.         There is simply no reason to conclude that
the federal claims were rejected on their merits, or were interwoven with
claims that were decided on their merits.          See Jolly v. Gammon, 28 F.3d 51,
53 (8th Cir.), cert. denied, 115 S. Ct. 462 (1994).             Petitioner also




                                           -17-
attempted to raise this issue by original petition for writ of habeas
corpus in the Missouri Supreme Court under Mo. Sup. Ct. R. 91, but, again,
this petition was summarily denied without comment, and we have no reason
to believe that this denial represented a ruling on the merits of the
Confrontation Clause issue.   See Byrd v. Delo, 942 F.2d 1226, 1231-32 (8th
Cir. 1991).


       Petitioner also contends that the Confrontation Clause issue is
preserved for federal review by reason of having been urged in his state
postconviction proceeding.7     The 29.15 trial court, in its findings and
conclusions, rejected the argument on the ground that the Gross deposition
was taken "with the consent of the Movant."     Respondent's Exhibit G, p.
235.   This finding was not supported by the record, there having been no
testimony to support it, and no one now defends it.   Petitioner's problem
is that there was no evidence in the postconviction record one way or the
other on the issue.     At the postconviction hearing in state court,
petitioner testified, but he said nothing about not having been given an
opportunity to be present during the Gross deposition.        Petitioner's
counsel did not call trial counsel.   He testified only when called by the
State, and his testimony did not include any reference to petitioner's
presence vel non at the Gross deposition.    Indeed, as the District Court
remarked, slip op. 8 n.6, the




       7
      We assume, without deciding, that ineffective assistance of
direct-appeal counsel can be raised in a 29.15 postconviction
petition. We observe that the assumption seems questionable. We
are aware of no authority so holding, and the appellate court,
which unquestionably can consider the issue on motion for recall of
mandate, would be more familiar with counsel's performance before
it. In addition, if I can raise the point in my 29.15 petition
anyway, why bother to move the appellate court to recall its
mandate? On the other hand, the 29.15 trial court in the present
case did consider the Confrontation Clause issue and reject
petitioner's claim on the merits, so the claim, absent some other
default, would be cognizable on habeas in the present case even if
state procedural law would not normally allow it in a 29.15
proceeding. See, e.g., Hadley v. Caspari, 36 F.3d 51 (8th Cir.
1994) (per curiam).

                                    -18-
"dispositive       finding    [that     petitioner    had     consented    to   the   Gross
deposition] does not seem to have been challenged by petitioner or counsel
prior to the proceeding in this court."


        As we have previously noted, those who would attack a conviction are
obligated to develop the material facts in the state courts.                     "[A] state
prisoner's failure to develop material facts in state court" can be excused
only if petitioner demonstrates cause for this lack of development, and
prejudice resulting from it.          See Keeney v. Tamayo-Reyes, supra, 504 U.S.
at 8.    Prejudice there may be, due to the evident substantiality of the
Confrontation Clause issue, but we see no "cause" as that word has come to
be defined in the cases.          It may have been inexcusable neglect, in the
sense of a lawyer's obligation to a client, not to have either petitioner
or trial counsel testify that Clemmons had not agreed to the use at trial
of the Gross deposition, but this sort of omission by postconviction
counsel cannot, as a matter of law, qualify as "cause."                 See, e.g., Coleman
v. Thompson, supra; Nolan v. Armontrout, supra.


        Petitioner points out that he attempted to bring the issue to the
attention     of    the      Missouri    Supreme     Court,     first     by    instructing
postconviction appellate counsel to raise it, and then by filing his own
pro se brief incorporating pleadings that raised it.                 As we have held in
part II of this opinion, these efforts by petitioner were, in our view,
sufficient to present the issue to the Missouri Supreme Court.                  The problem
is that there was nothing, factually speaking, to present.                If the Missouri
Supreme Court had addressed the Confrontation Clause claim, there would
have been no testimony or other evidence before it to justify a reversal
of the 29.15 trial court.


        No doubt all of this seems more than somewhat technical.                  The basic
principle, however, is simple and easily understood:                    in order to get a
federal habeas court to consider on its merits an




                                           -19-
attack on a state-court conviction, the facts said to justify the attack
must first have been fully developed in the state courts, unless a
petitioner can show some good reason, recognized in the law, that prevented
him from doing so.    The state courts are and must be the primary forum for
the administration of the criminal law, and a due regard for their
competence requires us to respect those procedural rules that require the
underlying facts, absent some adequate cause, to be presented in the first
instance in the state system.


                                     IV.


     For the reasons we have attempted to explain in this opinion, the
judgment of the District Court, dismissing with prejudice the petition for
writ of habeas corpus, is affirmed.        The Brady claim is rejected on the
merits.   The Confrontation Clause claim is procedurally barred.     We thank
appointed counsel for petitioner for their diligent and able service.


     Affirmed.


     A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -20-